                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION


 UNITED STATES OF AMERICA,                     Case No. CR-19-07-GF-BMM

                Plaintiff,
 vs.                                                       ORDER

 JAMES MICHAEL GARCIA,

               Defendant.

       On February 4, 2020, the Defendant filed a Notice of Interlocutory Appeal.

(Doc. 81.) The Court entered an order vacating the trial and staying the case pending

further notice from the Ninth Circuit Court of Appeals (Doc. 83.) Accordingly, IT

IS HEREBY ORDERED that all hearings and deadlines in this case are VACATED

pending further notice from the Ninth Circuit Court of Appeals.

       DATED this 25th day of March, 2020.
